Citation Nr: 0727985	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-25 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for PTSD, 
currently rated as 50 percent disabling.  

2.  Entitlement to an increased evaluation for acne vulgaris, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from June 1966 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  Thereafter, the Newark, New Jersey, RO 
adjudicated the claims.  The veteran resides within the 
jurisdiction of that RO.

In the May 2003 rating determination, the RO denied an 
evaluation in excess of 30 percent for a neurotic skeletal 
disorder and an evaluation in excess of 10 percent for 
eczema.   

In a November 2004 rating determination, the RO reclassified 
the veteran's neurotic skeletal disorder as PTSD and 
continued the 30 percent disability evaluation.  

In a June 2005 rating determination, the RO increased the 
veteran's disability for his PTSD from 30 to 50 percent and 
assigned an effective date of June 30, 2004.  

In a January 2007 rating determination, the RO reclassified 
the veteran's skin disorder as acne vulgaris and assigned a 
30 percent disability evaluation effective January 4, 2005.  

The veteran has not disputed the effective dates of those 
evaluations.  The Court held in Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability" and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  More recently the 
Court has held that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In as much 
as this appeal arises from claims for increase ratings, the 
Board will not consider staged ratings, but only whether 
increases in the current ratings are warranted.



FINDINGS OF FACT

1.  The veteran's PTSD causes moderate disability without 
deficiencies in most of the areas of work, school, family 
relations, thinking, mood or judgment.  

2.  The veteran's skin disease affects more than 40 percent 
of exposed areas; six or more characteristics of 
disfigurement or gross distortion or asymmetry of facial 
features has not been demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
evaluation for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic 
Code 9411 (2006).

3.  The criteria for an evaluation of 60 percent for 
eczema/acne vulgaris, have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.20, 4.118, Diagnostic Code 7806 
(2002 & 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

September 2001, August 2004, and December 2004 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  The letters did not 
explicitly tell him to submit all relevant evidence in his 
possession, but they did tell him to submit medical evidence 
in his possession, and to tell VA about relevant evidence or 
send the evidence itself.  He was thereby put on notice to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This appeal involves disabilities that have been recognized 
as service connected.  The first three Dingess elements are 
thus substantiated.  The veteran was not provided with VCAA 
notice regarding an effective date.  Because these claims are 
being denied, no effective date is being set; and the absence 
of such notice is not prejudicial to the veteran. 

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

PTSD

A 30 percent evaluation is assigned for PTSD causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging between 
61 and 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

At the time of a March 2003 VA examination, the veteran 
talked about people being killed and seeing bombs exploding 
along with dead bodies and body parts.  He reported having 
taken Valium in the past with no prior history of psychiatric 
hospitalization.  There was also no history of regular 
psychiatric treatment and no history of hallucinations.  

The veteran reported nightmares and flashbacks.  He also 
stated that he was hypervigilant and startled easily.  He 
used to work as a painter and floor cleaner.  He stopped 
working eight years ago as a result of back problems.  He 
indicated that he had three children and that his family life 
was normal.  He was also close to several relatives.

Mental status examination revealed he was casually dressed 
and cooperative.  His mood was neutral and his affect was 
blunted.  His speech was normal and there were no perceptual 
problems.  Thought processes and content were normal.  There 
was no suicidal or homicidal ideation.  He was oriented to 
time, person, and place.  Insight and judgment were fair as 
was impulse control.  The veteran denied any recent stressful 
life events.  

The veteran spent most of his time doing things around the 
house.  He stated that he was unable to work because of 
skeletal problems.  He appeared to have a supportive family.  
The examiner diagnosed the veteran as having PTSD.  He 
assigned a GAF score of 65 and indicated that the veteran had 
mild to moderate symptoms.  The examiner noted that the 
veteran's psychiatric problems did not prevent him from 
getting employment.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim reveal that at the time of a June 2003 VA 
outpatient visit, the veteran reported having a fluctuating 
appetite.  He noted having occasional flashbacks and night 
sweats.  The veteran denied having any anger but indicated 
that he would become irritable.  He admitted to occasional 
alcohol use.  Mental status examination revealed he was alert 
and oriented times three.  He had fair eye contact and was 
casually dressed, looking older than his stated age.  His 
affect was appropriate for a neutral mood.  The veteran 
answered mostly with yes and no responses.  

At the time of a June 2003 outpatient psychiatric visit, the 
veteran denied feeling depressed.  He reported having 
flashbacks since there had been a shooting in his 
neighborhood last year, which reminded him of when he was 
back in Vietnam.  He used alcohol once or twice a month.  The 
veteran denied any suicidal or homicidal thoughts.  

Mental status examination revealed that the veteran was alert 
and oriented times three.  His mood was neutral and his 
affect was mildly constricted.  His speech was relevant, 
coherent, and goal-directed.  He denied having any 
hallucinations and no specific delusions were elicited.  The 
veteran also denied any suicidal or homicidal thoughts.  
Diagnoses of anxiety disorder, NOS; and rule out PTSD were 
rendered.

In December 2004, the veteran was afforded a VA examination.  
At the time of the examination, he reported nightmares and 
flashbacks.  He also noted easy startle reflex, poor sleep, 
and anxiety.  He had these symptoms two to three times per 
week and they were of moderate intensity.  He had been having 
these for the past six months.  He did not report any periods 
of remission.  

The veteran was noted to be unable to work because of back 
and leg problems.  He had been married for 33 years and had 3 
children.  His relationship with his family was normal and he 
kept in touch with friends and relatives but was somewhat 
isolative.  

Mental status examination revealed that the veteran was 
casually dressed.  He was cooperative and his mood was 
neutral.  His affect was blunted and his speech revealed no 
appreciable problems.  Thought process and content were noted 
to be normal and there was no homicidal or suicidal ideation.  
He was oriented to time, place, and person.  Impulse and 
judgment were fair as was impulse control.  

The veteran denied having had any recent stressful life 
events.  He spent his time watching television and had a 
couple of friends that he spoke with.  He was unable to work 
because of back problems and he appeared to be somewhat 
isolative.  A diagnosis of PTSD was rendered.  The examiner 
assigned a GAF score of 50 but stated that the veteran had 
moderate symptoms.  He was somewhat isolative.  The examiner 
opined that the veteran's psychiatric problems did not 
prevent him from getting employment.  

Analysis

In determining whether an increased rating is warranted, the 
Board must consider whether the veteran has deficiencies in 
most of the areas required for the 70 percent rating.

The evidence shows that the veteran is not working due to a 
condition not currently at issue.  The competent opinion, 
including that of the veteran, is to the effect that the 
service connected psychiatric disability does not prevent 
employment, and there is not evidence that the psychiatric 
disability would cause impairment in employment beyond that 
contemplated by the current 50 percent evaluation.  It thus 
has not been shown that there is deficiency in the area of 
work.

The veteran has not attempted schooling, and there is no 
evidence of a deficiency in this area.  Similarly, there have 
been no reports of deficiencies in the area of family 
relations.  These relations have been described as normal; 
hence a deficiency in this area has not been demonstrated.

On examinations, the veteran's thought processes were found 
to be intact and no deficiencies in judgment were identified.  
While the record indicates that there are deficiencies in the 
area of mood, the veteran does not have deficiencies in most 
of the areas needed for a 70 percent rating.

The GAF score of 50 on the most recent examination suggests 
serious impairment.  The examiner, however, clarified that 
the veteran's symptoms were only moderate.  

In sum, the weight of the evidence is that the veteran does 
not meet most of the criteria for an evaluation in excess of 
the current 50 percent for PTSD; and the claim is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2006).

Eczema/Acne Vulgaris

The regulations governing skin disorders changed during the 
course of this appeal.  A new law or regulation applies, if 
at all, only to the period beginning with the effective date 
of the new law or regulation.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).
 
Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating contemplates a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The next higher rating of 30 
percent contemplates a skin disorder with exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent rating contemplates a skin disorder with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or one that is exceptionally 
repugnant.

Under the new rating criteria, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

At an October 2001 VA examination, the veteran reported that 
he still broke out with cysts on his scalp and back and that 
he would also get pimples on his legs along with dry skin.  
He denied any eruption.  

Physical examination revealed multiple .5 x .5 cm. depressed 
irregular scars of the back with few follicular 
papulopustules and one 2 x 1 cm. subcutaneous mobile firm 
nodule of the upper mid back.  There were also multiple 
irregular ice pick .2 x .2 cm. to.2 x 1 cm. irregular punched 
out scars of the cheeks and malar areas, which were not 
painful to the touch, but disfiguring.  There were scattered 
follicular papulopustules of the scalp and thighs and xerosis 
of the lower legs with no active eruption.  

Diagnoses of scarring cystic acne some consistent with 
chloracne and xerosis of the legs were rendered.  

At a January 2005 VA skin examination, the veteran was noted 
to have pitting scars approximately 1 mm. in size, which were 
located on the back, which comprised about 40 percent of the 
back, and on the face, which comprised about 50 percent of 
the face.  There was no associated erythema.  There were also 
two cysts located on the back that were mobile.  These were 
nontender.  One was just right of the midline of the upper 
back 1.5 x 1.5 cm.  In the right lateral posterior chest 
there was one that was 2 cm. X 2 cm. and under the neck there 
was a 1 cm. X 1 cm. cyst.  All of these were nontender.  A 
diagnosis of acne vulgaris with scarring comprising 50 
percent of the face, approximately 40 percent of the exposed 
body surface, and 30 percent of the body surface area was 
rendered.  

At the time of an October 2006 VA outpatient treatment visit, 
the veteran was noted to have a clear scalp and chest.  On 
his face, there were pitted scars with a few open comedones.  
On the veteran's back there were multiple postinflammatory 
hyperpigmented macules with one soft subcutaneous nodule with 
central punctum and a few follicular pink papules.  The 
veteran also reported having folliculitis on his scalp 
although none was present at the time of the examination.  

Analysis

As noted above, the criteria for a 60 percent evaluation 
under the new criteria, the next highest schedular 
evaluation, are met if more than 40 percent of exposed areas 
are affected.  

The January 2005 examination contains the comment that the 
area affected by the veteran's skin disorder covered 
"approximately" 40 percent of the exposed body surface.  
The term "approximately" could mean that the affected area 
was somewhat more or less than 40 percent.  If it is 
construed as somewhat more than 40 percent, the skin disease 
meets the criteria for a 60 percent evaluation.  Regulations 
provide that where there is a question as to which of two 
evaluations should apply, the higher evaluation will be 
assigned.  38 C.F.R. § 4.7.  In light of this regulation and 
the statutory requirement to resolve reasonable doubt in the 
veteran's favor, a 60 percent evaluation is granted.  
38 U.S.C.A. § 5107(b).

Sixty percent is the highest rating under Diagnostic Code 
7806.  The current version of Diagnostic Code 7800 provides 
an evaluation of 80 percent for disfigurement of the head, 
face or neck when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of three or mere 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears, (auricles), cheeks, lips), 
or; with six or more characteristics of disfigurement.  There 
are 8 characteristics of disfigurement for purposes of 
evaluations under Diagnostic Code 7800.  Of these, the 
veteran does not have any scars that are at least 5 inches in 
length, scars that are adherent to underlying tissue, skin 
that is indurated or missing in an area of 6 square inches or 
more, or missing underlying tissue.  He therefore does not 
have six or more of the characteristics of disfigurement.  
His skin disease has not involved distortion or loss of any 
facial features.  Hence, he does not meet the criteria for an 
increased rating under the current version of Diagnostic Code 
7800.  

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the veteran that 
his service-connected PTSD or skin disorder has not required 
frequent periods of hospitalization.  As to interference with 
employment, the Board notes that the veteran is unemployed as 
a result of a back disorder.  There is no evidence that the 
veteran's PTSD or skin disorder cause marked interference 
with employment.  The criteria for referral for consideration 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.

A 60 percent rating for acne vulgaris is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


